DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 19 September 2022.  Claims 1, 2, 6, 10, 11, 15, 19, and 20 have been amended.  Claims 1 through 20 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims  1, 2, 6, 10, 11, 15, 19, and 20 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 28 June 2022 have been fully considered, bur are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive. Applicant asserts that the claims as amended do not fall within one of the enumerated groupings of abstract ideas, and that the claims amount to a practical application of inventive concepts because the limitations of the present application “generally provide determining a utility of received tasks for automated project planning and execution, and preventing further processing for tasks deemed lacking sufficient utility for planning and executing the project,” and as a result amended claim 1 is directed to a practical application and is patent eligible under 35 U.S.C. 101.  Examiner respectfully disagrees. 
While claim 1, as amended, recites using a machine learning algorithm to perform analysis of tasks to determine that the second task does not have utility for the first project, the recited additional element of a machine learning algorithm does not transform the recited abstract idea for monitoring and determining the utility of tasks, and initiating and tracking tasks.   The presence of machine learning algorithm as an additional element and computer limitations do not necessarily make the claim rooted in computer technology.  As drafted the claimed determining task utility using machine learning does not improve the functioning of the computing device, it improves the determination of the task utility based on known data.  As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. In other words, as applied to the claims herein, the machine learning algorithm is used as a tool to process data through inputting and outputting data without significantly more, similar to applying the abstract idea using a general purpose computer to process the data and generate an output.  Unlike neural network or support vector machine learning algorithms that are iteratively trained to achieve a certain level of accuracy and as a result integrate a recited abstract idea into a practical application, the additional limitations of the machine learning algorithm and computer process as claimed herein do not result in computer functionality or technical/technology improvement and hence do not result in a practical application.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  Thus, Applicant’s arguments are not persuasive and the claims recite an abstract idea and are properly rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 is directed to a process, independent claim 10 is directed to an apparatus, and independent claim 19 is directed to a computer program product for managing a task. Independent claims 1, 10, and 19 recite substantially similar limitations. 
Taking independent claim 1 as representative, claim 1 recites at least the following limitations: receiving and storing a description of a first task and a description of a second task that relate to a first project that has not been completed; performing analysis of the first task and the second task; determining whether the first task and the second task have utility for the first project or not; preventing further processing of the second task; generating a plan for executing the first task based on the received description of the first task and historical task management information; initiating an execution of the first task based on the generated plan; and tracking the execution of the first task in order to determine whether the execution is progressing in accordance with the generated plan.
The limitations for receiving and storing a task description, performing analysis of a first and second task, determining task utility, generating a plan, initiating execution of a task, and tracking execution of a task, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information; observations, evaluations, judgments, and opinions), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  A worker or project manager could receive task data, use training, experience, and judgement to generate a plan for completing the task, initiate completion of the task by actively performing the planned steps, and monitor completion progress in comparison to a predetermined criteria such as average time for completing the task. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because delegating and assigning tasks (as recited in dependent claims 3 and 12) is a form of managing personal behavior and relationships or interactions between people (assigner to assignee) the claims fall within the abstract concept grouping of certain methods of organizing human activity.
The step for receiving and storing a description of a first task amounts to mere data gathering which constitutes insignificant extra solution activity. Examiner additionally notes that the limitations of dependent claims 6 through 8 and 15 through 17 directed to transmitting a message amount to insignificant extra solution activity. (Transmitting or communicating information is insignificant extra solution activity. Revised Guidance 55, n.31).
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0037] states: The processor 104 may be a general- purpose processor or may be part of an application specific integrated circuit (ASIC). Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The presence of machine learning algorithm as an additional element and computer limitations do not necessarily make the claim rooted in computer technology.  As drafted the claimed determining task utility using machine learning does not improve the functioning of the computing device, it improves the determination of the task utility based on known data.  As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. In other words, as applied to the claims herein, the machine learning algorithm is used as a tool to process data through inputting and outputting data without significantly more, similar to applying the abstract idea using a general purpose computer to process the data and generate an output.  Unlike neural network or support vector machine learning algorithms that are iteratively trained to achieve a certain level of accuracy and as a result integrate a recited abstract idea into a practical application, the additional limitations of the machine learning algorithm and computer process as claimed herein do not result in computer functionality or technical/technology improvement and hence do not result in a practical application.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  Thus, Applicant’s arguments are not persuasive and the claims recite an abstract idea and are properly rejected under 35 U.S.C. 101.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 9, 11 through 18, and 20 include the abstract ideas of the independent claims. The dependent claims recite at least the following additional limitations: the historical task management information includes, for each of the at least one task that has been completed, information that relates to at least one respective skill required for completing the respective task and information that relates to a respective amount of time required for completing the respective task, and wherein the generating of the plan comprises using the machine learning algorithm that is trained by using the historical task management information and that generates an output that includes first information that relates to identifying at least one skill required for performing the first task and second information that relates to an amount of time expected to be required for completing the execution of the first task; the historical task management information further includes personal information that identifies a plurality of persons and indicates, for each person included in the plurality of persons, a respective list of skills, and wherein the output generated by the machine learning algorithm further includes third information that relates to identifying at least one person from among the plurality of persons to be assigned to perform the first task; the historical task management information further includes, for each of the at least one task that has been completed, information that relates to a priority level for the respective task, and wherein the output generated by the machine learning algorithm further includes fourth information that relates to assigning a priority level to the first task; the historical task management information further includes, for each of the at least one task that has been completed, information that relates to a complexity of the respective task, and wherein the output generated by the machine learning algorithm further includes fifth information that relates to determining a complexity of the first task; analyzing the received description of the first task to determine whether the second task is duplicative of the first task, wherein when the second task is determined as being duplicative, the method further comprises transmitting, to the user, a message that includes a notification of the duplicativeness determination and a recommendation for adjusting the description of the second task in order to avoid a subsequent redundancy; analyzing a result of the tracking of the execution of the first task to detect a problem caused by the execution of the first task; and transmitting, to the user, a message that includes a notification of the detected problem and a recommendation for adjusting the description of the first task in order to overcome the detected problem; determining, based on a result of the tracking, whether the execution of the first task is expected to cause a delay in a completion of the first project; and transmitting, to the user, a status message that includes information that relates to a result of the determining of whether the execution of the first task is expected to cause the delay in the completion of the first project; when a determination is made that the execution of the first task is expected to cause the delay in the completion of the first project, the method further includes identifying at least one additional resource to be applied to the first project in order to overcome the expected delay; the historical task management information includes, for each of the at least one task that has been completed, information that relates to at least one respective skill required for completing the respective task and information that relates to a respective amount of time required for completing the respective task, and wherein the executable code is further configured to cause the processor to generate the plan by using the machine learning algorithm that is trained by using the historical task management information and that generates an output that includes first information that relates to identifying at least one skill required for performing the first task and second information that relates to an amount of time expected to be required for completing the execution of the first task.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly independent claims 10 and 19 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 5, 7 through 14, and 16 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abeykoon et al. (WO 2020/204811) in view of Lopez Venegas et al. (US 2017/0310716).
Regarding Claim 1, Abeykoon et al. discloses a method for managing a task, the method being implemented by at least one processor, the method comprising: receiving, by the at least one processor from a user, and storing in a memory, a description of a first task and a description of a second task that relate to a first project that has not been completed; (… a method of workflow assignment, using at least one processor, the method comprising: identifying an actionable event; determining a plurality of tasks for the actionable event.  Abeykoon et al. [para. 0005-0007].  … . The system 200 comprises a memory 202, and at least one processor 204 communicatively coupled to the memory 202 and configured to: identify an actionable event; determine a plurality of tasks for the actionable event; determine, for each of the plurality of tasks, one or more task parameters related to the task; and generate, for the actionable event, a workflow for each of one or more individuals to perform at least one of the plurality of tasks based on the one or more task parameters.  Abeykoon et al. [para. 0036-0040; Fig. 2]. … In various example embodiments, each event (e.g., incident, accident, alert or the like) may be compared with a corresponding event definition and all tasks associated with the event (e.g., as defined by the corresponding event definition) may then be directed to a tasks pool 610. For example, as shown in FIG. 6, the tasks pool 610 may include a tasks definition for each event identified, and the associated event definition. Abeykoon et al. [para. 0056-0057]);
performing analysis of the first task and the second task using a machine learning algorithm; (In various example embodiments, task parameters and human resource parameters (e.g., performance, for example, based on skill and experience) may be learned using a machine learning model. Abeykoon et al. [para. 0065]);
Abeykoon et al. fails to explicitly recite determining whether the first task and the second task have utility for the first project or not; preventing further processing of the second task, when the machine learning algorithm determines that the second task does not have utility for the first project; and when the first task is determined to have utility, performing: Lopez Venegas et al. (US 2017/0310716) discloses this limitation. (… if meeting monitoring program 300 does not obtain sufficient information to respond to an occurrence of an identified metadata trigger, then meeting monitoring program 300 can utilize a cognitive and/or machine learning aspect of communication analysis module 106 to scan information, tasks, and discussions of one or more prior meeting to determine one or more possible actions or solutions to the occurrence of the metadata trigger. Meeting monitoring program 300 communicates the possible actions and/or solutions to one or more participants of the meeting, such as the moderator.  Lopez Venegas et al. [para. 0067-0070]. … In one example, meeting monitoring program 300 may determine whether: duplicate actions/tasks are in a queue, one or more participants accepted too many assignments, identify unassigned tasks, etc.  Lopez Venegas et al. [para. 0073]). It would have been obvious to one of ordinary skill in the art of task management before the effective filing date of the claimed invention to modify the task management steps of Abeykoon et al. to include determining whether the first task and the second task have utility for the first project or not as taught by Lopez Venegas et al. for identifying and initiating actions.  Lopez Venegas et al. [para. 0004]. 
generating, by the at least one processor, a plan for executing the first task based on the received description of the first task and historical task management information that relates to at least one task that has been completed; (a method of workflow assignment, using at least one processor, the method comprising: identifying an actionable event; determining a plurality of tasks for the actionable event; determining, for each of the plurality of tasks, one or more task parameters related to the task; and generating, for the actionable event, a workflow for each of one or more individuals to perform at least one of the plurality of tasks based on the one or more task parameters.  Abeykoon et al. [para. 0005, 0011, 0056; Fig. 6]);
initiating, by the at least one processor, an execution of the first task based on the generated plan; (… In various embodiments, the at least one of the one or more task parameters and the one or more human resource is determined using on a machine learning model based on the workflow execution log database.  Abeykoon et al. [para. 0027, 0048, 0052; Fig. 6]. … Based on the mathematical models, the WGM 650 may generate optimized workflows dynamically that optimize the KPIs of interest according to various example embodiments as described hereinbefore. The WGM 650 may then assign a unique workflow to each individual staff or a certain group of individual staff. Abeykoon et al. [para. 0067]).
and tracking, by the at least one processor, the execution of the first task in order to determine whether the execution is progressing in accordance with the generated plan. (Various example embodiments further enable periodic updating by ground staff based on automatically generated workflows to monitor progress or update status or to provide situation awareness on ground or operations centers. Abeykoon et al. [para. 0050]. … The GWE 620 may further include a workflow execution module 654 configured to store logging status of each workflow generated for an individual staff that may include predicted schedule and locations. For example, ground staff location may be periodically checked by workflow execution via the resource location module 628, and may also keep track of tasks progress, delays or status for each workflow generated for an individual. Ground staff may further update the status of each tasks of his/her workflow via a mobile device provided. All these information may further be stored in the workflow execution log 622. Abeykoon et al. [para. 0068-0070]).
Regarding Amended Claim 2, Abeykoon et al. and Lopez Venegas et al. combined disclose a method, wherein the historical task management information includes, for each of the at least one task that has been completed, information that relates to at least one respective skill required for completing the respective task and information that relates to a respective amount of time required for completing the respective task, and wherein the generating of the plan comprises using the machine learning algorithm that is trained by using the historical task management information and that generates an output that includes first information that relates to identifying at least one skill required for performing the first task. (… system(s) and method(s) that initiate plurality of workflows depend on the type of situation that arises (e.g., including emergency and non-emergency situations) and make the workflows dynamic. For example, workflows may be automatically generated (including existing workflows being modified) based on existing human resources, their skill/experience parameters (e.g., corresponding to “human resource parameters” as described hereinbefore) and situation parameters (e.g., corresponding to “task parameters” as described hereinbefore), such as location, event priority, time, and so on, to make efficient utilization of human resources. In various example embodiments, task parameters and human resource parameters (e.g., performance, for example, based on skill and experience) may be learned using a machine learning model.  Abeykoon et al. [para. 0052, 0058-0059, 0074]);
and second information that relates to an amount of time expected to be required for completing the execution of the first task.  (The tasks prediction model 614 may be configured to predict task parameters (e.g., time, cost, resources and so on) required for each micro workflow unit or for a part of a single micro workflow unit or for a complete task or for a full event response related task. Abeykoon et al. [para. 0058]. … the WGM 650 may also utilize the prediction models 614, 616 as described hereinbefore to predict and evaluate: (1) the time required for each ground staff to conduct relevant or associated tasks in current tasks pool based on resource skill/experience prediction model 616, and (2) an average time, resources required for each task in general based on task prediction model 614. Abeykoon et al. [para. 0065]).
Regarding Claim 3, Abeykoon et al. and Lopez Venegas et al. combined, wherein the historical task management information further includes personal information that identifies a plurality of persons and indicates, for each person included in the plurality of persons, a respective list of skills, and wherein the output generated by the machine learning algorithm further includes third information that relates to identifying at least one person from among the plurality of persons to be assigned to perform the first task. (… the GWE 620 may include one or more staff ranking policies (e.g., one or more based on kinds of human resources available for performing different type of response/services such as fire, security, facility management, maintenance, cleaning, and so on). For example, ranking may be particularly applied to ground staff based on their hierarchy, skill, experience. Furthermore, the ground staff may further be ranked based on their current availability. … The WGM 650 may then assign a unique workflow to each individual staff or a certain group of individual staff. For example, two police officer with different skills level and experience may be allocated two different kinds of workflows for a given day. By way of an example only and without limitation, a first officer may be assigned with 4 tasks to be carried out in 3 locations while a second officer may be assigned with 2 tasks to be carried out in 2 locations for a given day/shift. In various example embodiments, each workflow generated for an individual staff may further include predicted schedule and locations that satisfies certain KPIs or quality constraints specified in the WGM 650. Abeykoon et al. [para. 0063, 0067]).
Regarding Claim 4, Abeykoon et al. and Lopez Venegas et al. combined, wherein the historical task management information further includes, for each of the at least one task that has been completed, information that relates to a priority level for the respective task, and wherein the output generated by the machine learning algorithm further includes fourth information that relates to assigning a priority level to the first task. (… the GWE 620 may include one or more tasks ranking policies based on related task parameters (e.g., location, priority, event type, frequency, time, cost, resource required and so on), where tasks ranking policies may be different according to various example embodiments. In certain examples, the tasks ranking polices may be defined as a mathematical model, equation or the like to generate a rank of a certain or all set of items in tasks pool at a time. Following the tasks ordering policy, the GWE 620 may rank and order events and associated tasks based on the related task parameters.  Abeykoon et al. [para. 0062]. …  In various example embodiments, the WGM 650 may identify the high priority to low priority tasks in order with associated information such as location, predicted time for each task, type of human resource required and quantities required (e.g., events ranking and ordering followed by tasks ranking and ordering) along with highly skilled to low skilled ground staff details for each tasks type with their current location (ground staff ranking and selection).  Abeykoon et al. [para. 0065]).
Regarding Claim 5, Abeykoon et al. and Lopez Venegas et al. combined, wherein the historical task management information further includes, for each of the at least one task that has been completed, information that relates to a complexity of the respective task, and wherein the output generated by the machine learning algorithm further includes fifth information that relates to determining a complexity of the first task. Abeykoon et al. [Fig. 4: “Event Complexity”]).
Regarding Claim 7, Abeykoon et al. and Lopez Venegas et al. combined, further comprising analyzing, by the at least one processor, a result of the tracking of the execution of the first task to detect a problem caused by the execution of the first task; (The event identification configuration module 606 may be configured to derive events or the like (e.g., incidents) which requires a certain response. Such response required may involve a plurality of ground staff of different kinds to perform certain tasks (e.g., actions or services), for example, in a specific or non-specific order to mitigate effects, risks or damages from the event. Based on the event identification configuration module 606, the event identification module 608 may detect different kinds of incidents/events/alerts or alike to identify actionable event(s). Abeykoon et al. [para. 0055-0056]. … if there is a difference in actual execution and predicted execution of a certain task, individual skill/performance or a workflow prediction, such a difference may be used as a penalty in the above-mentioned models to make necessary changes by itself (e.g., update or adjust hyper parameters configurations). This reinforcement may lead to more dynamically adapting predictions based on varying event, tasks, human related conditions. Abeykoon et al. [para. 0070; Fig. 7]);
and transmitting, to the user, a message that includes a notification of the detected problem and a recommendation for adjusting the description of the first task in order to overcome the detected problem. (Modifications to workflows may be notified to mobile devices provided with each ground staff. … This may further be used in alerting operation center staff, supervisors or individual ground staff regarding progress, delays and so on based on either ground staff input, IoT sensor status, collected meta data such as real-time ground staff location. Abeykoon et al. [para. 0081, 0085; Fig. 9]).
Regarding Claim 8, Abeykoon et al. and Lopez Venegas et al. combined, further comprising: determining, based on a result of the tracking, whether the execution of the first task is expected to cause a delay in a completion of the first project; (… if there is a difference in actual execution and predicted execution of a certain task, individual skill/performance or a workflow prediction, such a difference may be used as a penalty in the above-mentioned models to make necessary changes by itself (e.g., update or adjust hyper parameters/ configurations). This reinforcement may lead to more dynamically adapting predictions based on varying event, tasks, human related conditions. Abeykoon et al. [para. 0070, 0094; Fig. 7]);
and transmitting, to the user, a status message that includes information that relates to a result of the determining of whether the execution of the first task is expected to cause the delay in the completion of the first project. (In various example embodiments, any anomalies in individual workflows may be informed or alerted to operations center for necessary actions. Abeykoon et al. [para. 0069]. … Modifications to workflows may be notified to mobile devices provided with each ground staff.  Abeykoon et al. [para. 0081]).
Regarding Claim 9, Abeykoon et al. and Lopez Venegas et al. combined, wherein when a determination is made that the execution of the first task is expected to cause the delay in the completion of the first project, (… if there is a difference in actual execution and predicted execution of a certain task, individual skill/performance or a workflow prediction, such a difference may be used as a penalty in the above-mentioned models to make necessary changes by itself (e.g., update or adjust hyper parameters/configurations). This reinforcement may lead to more dynamically adapting predictions based on varying event, tasks, human related conditions. Abeykoon et al. [para. 0070; Fig. 7]);
the method further includes identifying at least one additional resource to be applied to the first project in order to overcome the expected delay. (In situations where a certain staff cannot attend to a certain task due to health conditions, those tasks may be discarded from the unhealthy staff and may allocate to another ground staff or may allocate another staff member with new workflows. … In another example, when a certain staff take more than predicated/usual time to complete a certain task, additional ground staff may be assigned to conduct the same task automatically or manually (via operations center or another ground staff). Abeykoon et al. [para. 0081]).
Regarding claims 10 through 14 and 16 through 18, Claims 10 through 14 and 16 through 18 recite substantially similar limitations to those of claims 1 through 5 and 7 through 9 respectively.  Therefore claims 10 through 14 and 16 through 18 are rejected based on the same prior art reference, reasoning, and rationale.  Claims 10 through 14 and 16 through 18 are directed to a computing apparatus for managing a task, the computing apparatus comprising a processor, a memory, and a communication interface coupled to each of the processor and the memory, which is taught by Abeykoon et al. para. [0006, 0018]. 
Regarding Claim 19, claim 19 recites substantially similar limitations to those of claim 1.  Therefore claim 19 is rejected based on the same prior art reference, reasoning and rationale.  Claim 19 is directed to a non-transitory computer readable storage medium storing instructions for managing a task, the storage medium comprising executable code, which is taught by Abeykoon et al. [para. 0007, 0048]. 
Regarding Claim 20, Abeykoon et al. teaches the storage medium of claim 19, wherein the historical task management information includes, for each of the at least one task that has been completed, information that relates to at least one respective skill required for completing the respective task and information that relates to a respective amount of time required for completing the respective task, (… system(s) and method(s) that initiate plurality of workflows depend on the type of situation that arises (e.g., including emergency and non-emergency situations) and make the workflows dynamic. For example, workflows may be automatically generated (including existing workflows being modified) based on existing human resources, their skill/experience parameters (e.g., corresponding to “human resource parameters” as described hereinbefore) and situation parameters (e.g., corresponding to “task parameters” as described hereinbefore), such as location, event priority, time, and so on, to make efficient utilization of human resources. In various example embodiments, task parameters and human resource parameters (e.g., performance, for example, based on skill and experience) may be learned using a machine learning model.  Abeykoon et al. [para. 0052, 0058-0059, 0074]);
and wherein the executable code is further configured to cause the processor to generate the plan by using a machine learning algorithm that is trained by using the historical task management information and that generates an output that includes first information that relates to identifying at least one skill required for performing the first task and second information that relates to an amount of time expected to be required for completing the execution of the first task. (The tasks prediction model 614 may be configured to predict task parameters (e.g., time, cost, resources and so on) required for each micro workflow unit or for a part of a single micro workflow unit or for a complete task or for a full event response related task. Abeykoon et al. [para. 0058]. … the WGM 650 may also utilize the prediction models 614, 616 as described hereinbefore to predict and evaluate: (1) the time required for each ground staff to conduct relevant or associated tasks in current tasks pool based on resource skill/experience prediction model 616, and (2) an average time, resources required for each task in general based on task prediction model 614. Abeykoon et al. [para. 0065]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abeykoon et al. (WO 2020/204811) in view of Lopez Venegas et al. (US 2017/0310716), in further view of Mertvetsov et al. (US 2019/0014070). 
Regarding Amended Claim 6, Abeykoon et al. and Lopez Venegas et al. combined fail to explicitly discloses the method, wherein the determining includes  analyzing, by the at least one processor, the received description of the second task to determine whether the second task is duplicative of the first task, wherein when the second task is determined as being duplicative, the method further comprises transmitting, to the user, a message that includes a notification of the duplicativeness determination and a recommendation for adjusting the description of the second task in order to avoid a subsequent redundancy. Mertvetsov et al. discloses these limitations. (… the TA can detect whether the request or task has been fulfilled, and send a notification to the user accordingly. The notifications can be sent via a messenger (e.g., a social network messenger, SMS messenger, etc.), a social network post, or any other communication channel. In addition, the TA can automatically add the request or task to a task tracker or calendar, add a flagging indicator to the correspondence incorporating the request or task, or change the status of such a correspondence. In some implementations, the TA can automatically execute a request/task, or suggest a reply to a request. Mertvetsov et al. [para. 0018].  … If the message does contain a request or a task to be completed, at block 720, TA 120 determines whether the request has any duplicates. If there are no duplicates, at block 730, TA 120 creates a new task thread, as described above. If there is a duplicate, at block 735, TA 120 identifies the existing task thread and updates it with the new data from the message that can change the existing values of the given task (e.g., Status, Due Date, Description, Importance, etc.).  Mertvetsov et al. [para. 0125]). It would have been obvious to one of ordinary skill in the art of task management before the effective filing date of the claimed invention to modify the task management steps of Abeykoon et al. and Lopez Venegas et al. combined to include detection of duplicate tasks and notification and recommendation for adjusting the task as taught by Mertvetsov et al. in order to recognize and prioritize a task or request.  Mertvetsov et al. [para. 0016].
Regarding claim 15, claim 15 recites substantially similar limitations to those of claim 6.  Claim 15 is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 15 is directed to a computing apparatus for managing a task, the computing apparatus comprising a processor, a memory, and a communication interface coupled to each of the processor and the memory, which is taught by Abeykoon et al. para. [0006, 0018].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mukherjee et al. (US 2021/0365856) - the disclosure relate to resource management systems for enterprise organizations. In particular, one or more aspects of the disclosure relate to computing platforms that implement machine learning methods in performing dynamic resource management and allocation.
Gupta et al. (US 2019/0377609) -  a computer program product, system, or method for using a machine learning module to determine an allocation of stage and destage tasks. Storage performance information related to processing of Input/Output (I/O) requests with respect to the storage unit is provided to a machine learning module.  A computed number of stage tasks and a computed number of destage tasks are received from the machine learning algorithm. 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623